OPINION — AG — ** OPEN MEETING — GOVERNMENTAL BODIES ** WHETHER A MEETING OF THE COUNCIL OF STATE GOVERNMENTS IN OKLAHOMA IS SUBJECT TO THE OPEN MEETING ACT, 25 Ohio St. 301 [25-301] ET SEQ., IS A QUESTION OF FACT, DEPENDENT UPON WHETHER THE COUNCIL IS SUPPORTED IN WHOLE OR IN PART BY PUBLIC FUNDS, OR WHETHER THE COUNCIL POSSESSES ACTUAL OR DE FACTO DECISION MAKING AUTHORITY TO BIND THE STATE OF OKLAHOMA UPON ANY MATTER OF PUBLIC BUSINESS. IF EITHER CONDITION IS MET, MEETINGS IN OKLAHOMA OF THE COUNCIL OF STATE GOVERNMENTS ARE SUBJECT TO THE OPEN MEETING ACT. (STATE OFFICERS AND EMPLOYEES, OPEN MEETING ACT, DEFINITIONS, INTERSTATE COOPERATION AND THE GOVERNOR'S COMMITTEE ON INTERSTATE COOPERATION, SEE CASE LAW: MUNICIPALITY TO BIND — OPEN MEETING) CITE: 25 Ohio St. 201 [25-201], 25 Ohio St. 301 [25-301], 25 Ohio St. 304 [25-304] 74 Ohio St. 423 [74-423], 74 Ohio St. 425 [74-425], 74 Ohio St. 427 [74-427], 74 Ohio St. 429 [74-429], 74 Ohio St. 424 [74-424] (FLOYD W. TAYLOR) == SEE OPINION NO. 88-600 (1988) ==